NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11886

                CARA RINTALA   vs.   COMMONWEALTH.



                        January 14, 2016.


Homicide. Practice, Criminal, Indictment, Double jeopardy.
     Constitutional Law, Double jeopardy. Supreme Judicial
     Court, Superintendence of inferior courts.


     Cara Rintala appeals from a judgment of a single justice of
this court denying her petition for relief under G. L. c. 211,
§ 3. Rintala has been charged with murder in the first degree
in the death of her wife. Two jury trials on this charge have
taken place in the Superior Court, each ending in a mistrial
after the jury were unable to reach a unanimous verdict. After
the second trial, Rintala moved to dismiss the indictment on the
ground that retrial was barred by double jeopardy principles
because the evidence presented at her second trial was
insufficient to warrant a conviction. The judge, who had
presided at both trials, denied the motion. Rintala's G. L.
c. 211, § 3, petition followed. We affirm the judgment.

     We have reviewed the record, including the transcript of
the second trial, in the light most favorable to the
Commonwealth. See Commonwealth v. Latimore, 378 Mass. 671, 676-
677 (1979). Without detailing the evidence that was presented
over numerous days of trial, we agree with the single justice
that the evidence against Rintala was sufficient to permit the
jury to conclude that she strangled the victim in the basement
of their house. Based on the state of the victim's body at the
time she was found by first responders, the testimony of the
Commonwealth's medical expert, the activity on the victim's
cellular telephone (and the abrupt stoppage thereof), and
Rintala's own statements, the jury could rationally conclude
                                                                  2


that, at the time that the victim was killed, she and Rintala
were the only adults in the house. There was also evidence
suggestive of an attempt to compromise the crime scene shortly
before first responders arrived, of a tumultuous relationship
between Rintala and the victim, and of Rintala's consciousness
of guilt. Because the evidence was sufficient to warrant a
conviction, Rintala may be retried without violating her rights
against being subjected to double jeopardy. The single justice
neither erred nor abused her discretion by denying relief.

                                   Judgment affirmed.

     David P. Hoose for the petitioner.
     Steven E. Gagne, Assistant District Attorney (Jennifer H.
Suhl with him) for the Commonwealth.